Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 03/31/2021 incorporates previously indicated allowable subject matter into the independent claims and cancelling withdrawn claims, thus, overcoming the prior art of record and placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1-3, 7-12 and 55-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Kennon (US 2,260,381, referred from hereon as K1), Brunet (US 8,444,398), Crudup (US 5,052,435), Kibele (US 1,707,017), Kennon (US 2,107,200 referred from hereon as K2), Yardley (US 1,811,166). Yardley teaches of a check valve structure that utilizes an elastomeric seal that is sandwiched between a valve disc portion and threaded guide legs similar to a feature of the claimed invention. Brunet teaches of a known pump with a fluid end that is used to convey fluid in a fracking operation similar to a feature of the claimed invention. Crudup, Kibele, K1 and K2 teaches of examples pump valves that comprises a resilient seal provided radially inward of a valve head section and the seal is sandwiched between a lower portion of the valve head and an upper portion of a guide leg assembly in a similar manner as applicant’s invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of a valve body (262) for a frac pump that comprises a head (264), a valve seat (361) and a compressible seal (267) having all the limitations as claimed in claims 1-3, 7-12 and 55-69 and as shown in at least Fig. 9 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753